DETAILED ACTION
Status of the Application
	This Notice of Allowance is responsive to the Appeal Brief filed on February 5, 2021 and the Examiner’s Amendment herein. Claims 1, 4, 5, 7, 9, 11, 16, 17, 19, 21, 22, and 24 are amended, and claim(s) 15, 20, and 25-27 cancelled as a result of the Examiner’s Amendment included herein (as authorized by Mr. Sang Yoon Kang, registration number 75,762, on February 23, 2021). 
Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 4, 5, 7, 9, 11, 16, 17, 19, 21, 22 under 35 U.S.C. 103 (a) have been considered, but are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Mr. Sang Yoon Kang (registration number 75,762) on February 23, 2021. The application has been amended as follows: 

1. (Currently Amended) A bonus accumulation system comprising: 
a payment terminal device configured to:
transmit a commercial transaction approval request to 
receive final payment approval data corresponding to a commercial transaction approval confirmation from the payment approval company, 
directly transmit the final payment approval data to an Internet of Data-Near Field Communication (IoD-NFC) terminal device using a serial communication module, the final payment approval data indicating completion of a final payment approval of a credit card or verification of cash receipt at the payment terminal device,
receive available bonus data from the IoD-NFC terminal device during a bonus exchange operation,
transmit a request for a bonus exchange approval to a bonus server over an added value communication network based on the received available bonus data in a same manner as a method for transmitting a transaction approval request of a commercial transaction to a payment approval company, and
receive a bonus exchange approval from the bonus server over the added value communication network in a same manner as a method for receiving an approval confirmation of a commercial transaction from a payment approval company; 
[[an]] the IoD-NFC terminal device, physically separated from the payment terminal device except for a physical serial connection with the serial communication module and configured to communicate through , the IoD-NFC terminal device configured to:
directly receive[[s]] the final payment approval data from the serial communication module of the payment terminal device
identify user information of a user terminal device through NFC with the user terminal device, the user information including an identification number of the user terminal device, 
determine whether a bonus application dedicated to the bonus server is installed in the user terminal device, 
determine whether the bonus application is in a log-in state when it is determined that the bonus application is installed, 
determine whether a user of the user terminal device subscribes to the bonus server based on the identification number,
internally on at least one predetermined condition and only on the identification number of the user terminal device when it is determined that the user does not subscribe to the bonus server and that the bonus application is not in a log-in state, 
internally calculate bonus data directly from received final payment approval data based on at least one predetermined condition and on the identification number of the user terminal device and user information stored in the bonus server by automatically aggregating newly calculated bonus data with the user information data stored in the bonus server when it is determined that the user subscribes to the bonus server and when it is determined that the bonus application is in a log-in state, 
wirelessly transmit the directly calculated bonus data to the user terminal device through NFC
wirelessly receive available bonus data from the user terminal device through NFC during a bonus exchange operation, and
transmit the available bonus data to the payment terminal device during a bonus exchange operation; 

[[a]] the user terminal device, and the payment terminal device, the user terminal device configured to: 
wirelessly receive[[s]] the directly calculated bonus data[[,]] from the IoD-NFC terminal device through NFC, 
send[[s]] a request for an approval of the bonus data to the [[a]] bonus server over a mobile communication network, 
receive[[s]] the approval of the bonus data from the bonus server over the , and
initiate a bonus exchange by transmitting the available bonus data through NFC contacting to the IoD-NFC terminal device while the bonus application is in a log-in state; and 
the bonus server configured to: 
receive[[s]] [[a]] the request for the approval of the bonus data from the user terminal device, 
approve[[s]] the bonus data, 
aggregate[[s]] the bonus data, 
deduct[[s]] the bonus data,

transmit the approval of the bonus data to the user terminal device over the mobile communication network,
receive the request for the bonus exchange approval from the payment terminal device over the added value communication network, 
determine whether to approve the bonus exchange, and 
transmit the bonus exchange approval to the payment terminal device over the added value communication network. 




2-3. (Canceled)  
  
4. (Currently Amended) The bonus accumulation system of claim 1, wherein [[an]] the
request for an approval directly calculated bonus data, the identification number of the user terminal device, [[the]] business branch information, [[and]] a security authentication key, and a security token of the bonus data;[[,]] and[[,]] 
wherein the directly calculated bonus data includes at least one selected from a group comprising points, mileages, electronic coupons, electronic stamps, electronic lotteries, electronic appreciation coupons, and event winning tickets.  

5. (Currently Amended) The bonus accumulation system of claim 1, wherein the IoD-NFC terminal device includes at least one of:


a peripheral device integrated component configured integratedly with a peripheral device other than 
a separate terminal device component configured as a separate device 

6. (Canceled)  

7. (Currently Amended) The bonus accumulation system of claim 1, wherein the IoD-NFC terminal device further includes an alarm module configured to the directly calculated bonus data is transmitted or announce[[s]] a calculation amount of the directly calculated bonus data through an acoustic device or a monitor after transmitting the directly calculated bonus data.  

8. (Canceled)  


9. (Currently Amended) The bonus accumulation system of claim 1, wherein the user terminal device is configured to transmit the request[[s]] for approval of the bonus data to the bonus server through [[a]] the bonus application dedicated to the bonus server, SMS, MMS, 

10. (Canceled)  

11. (Currently Amended) A method for accumulating a bonus in an Internet of Data- Near Field Communication (IoD-NFC) terminal device physically separated from  except for a physical serial connection with  that is configured to communicate with a physically separated user terminal device through near field communication (NFC) based on Internet of Data (IoD), the method comprising:
transmitting, by the payment terminal device, a commercial transaction approval request to a payment approval company;
receiving, by the payment terminal device, final payment approval data corresponding to a commercial transaction approval confirmation from the payment approval company, 
directly transmitting, by the payment terminal device, the final payment approval data to the IoD-NFC terminal device using the serial communication module, the final payment approval data indicating completion of a final payment approval of a credit card or verification of cash receipt at the payment terminal device,
directly receiving, by the IoD-NFC terminal device, the final payment approval data from the serial communication module of the payment terminal device 
identifying, by the IoD-NFC terminal device, user of the user terminal device through NFC with , the user information including an identification number of the user terminal device;
determining, by the IoD-NFC terminal device, that a bonus application dedicated to a bonus server is not installed in the user terminal device and/or that the bonus application is not in a log-in state;
determining, by the IoD-NFC terminal device, that a user of the user terminal device does not subscribe to the bonus server based on the identification number;
calculating, [[by]] internally in the IoD-NFC terminal device, bonus data directly from the received final payment approval data  and further based only on the identification number of the user terminal device responsive to the determination that the user does not subscribe to the bonus server and the determination that the bonus application is not in a log-in state 
wirelessly transmitting, by the IoD-NFC terminal device, the directly calculated bonus data to the user terminal device through 
sending a request for an approval of the bonus data to a bonus server over a mobile communication network, wherein the request for the approval is sent by using the application dedicated to the bonus server, or appending the bonus data via SMS, MMS, or a smart phone messenger; 
receiving, by the bonus server, the request for the approval of the bonus data from the user terminal device; 
approving, by the bonus server, the bonus data;
aggregating, by the bonus server, the bonus data;
deducting, by the bonus server, the bonus data;
storing, by the bonus server, the bonus data;
transmitting, by the bonus server, the approval of the bonus data to the user terminal device over the mobile communication network,
of the bonus data over the mobile communication network;
initiating a bonus exchange by wirelessly transmitting, by the user terminal device, available bonus data through NFC contacting to the IoD-NFC terminal device while the bonus application is in a log-in state;
wirelessly receiving, by the IoD-NFC terminal device, the available bonus data from the user terminal device through NFC during the bonus exchange operation;
transmitting, by the IoD-NFC terminal device, the available bonus data to the payment terminal device during the bonus exchange operation;
receiving, by the payment terminal device, the available bonus data from the IoD-NFC terminal device during the bonus exchange operation;
transmitting, by the payment terminal device, a request for a bonus exchange approval to the bonus server over an added value communication network based on the received available bonus data in a same manner as a method for transmitting a transaction approval request of a commercial transaction to a payment approval company;
determining, by the bonus server, to approve the bonus exchange;
transmitting, by the bonus server, a bonus exchange approval to the payment terminal device over the added value communication network; 
receiving, by the payment terminal device, the bonus exchange approval from the bonus server over the added value communication network in a same manner as a method for receiving an approval confirmation of a commercial transaction from a payment approval company;
receiving, by the IoD-NFC terminal device, second final payment approval data from the serial communication module of the payment terminal device; 
identifying, by the IoD-NFC terminal device, second user information of a second user terminal device through NFC with the second user terminal device, the second user information including a second identification number of the second user terminal device;
determining, by the IoD-NFC terminal device, that the bonus application dedicated to a bonus server is installed in the second user terminal device;
determining, by the IoD-NFC terminal device, that the bonus application is in a log-in state;
determining, by the IoD-NFC terminal device, that a user of the second user terminal device subscribes to the bonus server based on the second identification number; and
calculating, internally in the IoD-NFC terminal device, bonus data directly from the received second final payment approval data based on a predetermined bonus type and an application criteria, and further based on the second identification number of the second user terminal device and user information stored in the bonus server by automatically aggregating newly calculated bonus data with the user information data stored in the bonus server based on the determination that the user of the second user terminal subscribes to the bonus server and the determination that the bonus application installed on the second user terminal device is in a log-in state.










12-15. (Canceled)  
  
16. (Currently Amended) The bonus accumulation method of claim 11, wherein the final payment approval data comprises a payment amount, a payment means, a payment date, business branch information, and a final payment approval number.  

17. (Currently Amended) The bonus accumulation method of claim 11, wherein the bonus type includes at least one selected from a group comprising points, mileages, electronic coupons, electronic stamps, electronic lotteries, electronic appreciation coupons, and event winning tickets;[[,]] and[[,]] 
wherein the comprising a final payment amount, [[the]] a payment means, a degree of the user, a bonus accumulation region, a bonus accumulation scale, a bonus accumulation time, and a bonus accumulation order.  

18. (Canceled) 6Application No. 15/521,800 Docket No. 600300-000001  

19. (Currently Amended) An Internet of Data-Near Field Communication (IoD-NFC) terminal devicephysically separated from except for a physical serial connection with that is configured to communicate with a physically separated user terminal device through near field communication (NFC) based on Internet of Data (IoD), the IoD-NFC terminal device comprising: 
a data transmitting/receiving unit configured to:
directly receive[[s]] final payment approval data from the serial communication module of the payment terminal device and
transmit available bonus data to the payment terminal device during a bonus exchange operation;
a user identifying unit configured to:
identify user of the user terminal device through NFC with , the user information including an identification number of the user terminal device;
determine whether a bonus application dedicated to a bonus server is installed in the user terminal device;
determine whether the bonus application is not in a log-in state; and
determine whether a user of the user terminal device subscribes to the bonus server based on the identification number;
a bonus setting unit configured to store[[s]] a predetermined bonus type and an application criteria; 
a bonus calculating unit configured to:
 internally directly from received final payment approval data based on and only on the identification number of the user terminal device when it is determined that the user does not subscribe to the bonus server and that the bonus application is not in a log-in state
internally calculate bonus data directly from received final payment approval data based on the predetermined bonus type and application criteria received from the bonus setting unit, and on the identification number of the user terminal device and user information stored in the bonus server by automatically aggregating newly calculated bonus data with the user information data stored in the bonus server when it is determined that the user subscribes to the bonus server and when it is determined that the bonus application is in a log-in state; 
a bonus storing and transmitting/receiving unit configured to:
store[[s]] the directly calculated bonus data ; and 
wirelessly transmit[[s]] the directly calculated bonus data through NFC;
wirelessly receive the available bonus data from the user terminal device through NFC during a bonus exchange operation; wherein 
the data transmitting/receiving unit is configured to communicate[[s]] with a bonus server which receives a request for an approval of the bonus data from the user terminal device and approves the bonus data and aggregates, deducts, and stores the bonus data, 

is configured to transmit the final payment approval data indicating completion of a final payment approval of a credit card or verification of cash receipt at the payment terminal device, 


wherein the bonus exchange operation is initiated by the user terminal device wirelessly transmitting the available bonus data through NFC contacting to the IoD-NFC terminal device while the bonus application is in a log-in state, and further comprises the payment terminal device transmitting a request for a bonus exchange approval to the bonus server over an added value communication network based on the received available bonus data in a same manner as a method for transmitting a transaction approval request of a commercial transaction to a payment approval company, the bonus server determining to approve the bonus exchange, and the bonus server transmitting a bonus exchange approval to the payment terminal device over the added value communication network in a same manner as a method for receiving an approval confirmation of a commercial transaction from a payment approval company.





21. (Currently Amended) The IoD-NFC terminal device of claim 19, wherein the final payment approval data comprises a payment amount, a payment means, a payment date, business branch information, and a final payment approval number.  


22. (Currently Amended) The IoD-NFC terminal device of claim 19, wherein the bonus type includes at least one selected from a group comprising points, mileages, electronic coupons, electronic stamps, electronic lotteries, electronic appreciation coupons, and event winning tickets;[[,]] and[[,]] 
wherein the comprising a final payment amount, [[the]] a payment means, a degree of the user, a bonus accumulation region, a bonus accumulation scale, a bonus accumulation time, and a bonus accumulation order.  

23. (Canceled)  

24. (Currently Amended) The IoD-NFC terminal device of claim 19, further comprising: 
an alarm module configured to announce directly calculated bonus data is transmitted or announce directly calculated bonus data through an acoustic device or a monitor after transmitting the directly calculated bonus data.  

25-27. (Canceled) 

Allowable Subject Matter
Claims 1, 4, 5, 7, 9, 11, 16, 17, 19, 21, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Barsoum et al. (U.S. PG Pub No. 2015/0235256, August 20, 2015 - hereinafter "Barsoum”); Hertel et al. (U.S. PG Pub No. 2013/0304553 November 14, 2013- hereinafter "Hertel”); Brendell et al. (U.S. PG Pub No. 2013/0048717 February 28, 2013- hereinafter "Brendell”); Hajji (U.S. PG Pub No. 2014/0222545 August 7, 2014- hereinafter “Mobile Near Field Communications (NFC) “tap ‘n Go” Keep it Secure & Private” (Cavoukian, Ann; Information and Privacy Commissioner, Ontario, Canada/Privacy by Design - Archived by the Ontario Legislative Library: Nov. 28, 2011)

Barsoum discloses a peripheral NFC device attached to a POS terminal that is used to interact with an application installed on a mobile phone to accumulate and/or redeem rewards and/or loyalty points during a transaction.
Hertel discloses a peripheral NFC device attached to a POS terminal that is used to interact with an application installed on a mobile phone to accumulate and/or redeem rewards and/or loyalty points during a transaction. .
Brendell discloses discloses a peripheral NFC device attached to a POS terminal that is used to interact with an application installed on a mobile phone to accumulate and/or redeem rewards and/or loyalty points during a transaction. .
Hajji discloses discloses a peripheral NFC device attached to a POS terminal that is used to interact with an application installed on a mobile phone to accumulate and/or redeem rewards and/or loyalty points during a transaction.
Mobile Near Field Communications (NFC) “tap ‘n Go” Keep it Secure & Private discloses a peripheral NFC device attached to a POS terminal that is used to interact with an application installed on a mobile phone to accumulate and/or redeem rewards and/or loyalty points during a transaction.

As per Claims 1, 11, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest an IoD-NFC terminal device, physically separated from the payment terminal device except for a physical serial connection with the serial communication module and configured to communicate through near field communication (NFC) that is configured to: determine whether a bonus application dedicated to the bonus server is installed in the user terminal device, determine whether the bonus application is in a log-in state when it is determined that the bonus application is installed, determine whether a user of the user terminal device subscribes to the bonus server based on a received identification number, and more specifically to internally calculate bonus data directly from received final payment approval data based on at least one predetermined condition and only on 

  Claims 4, 5, 7, 9, 16, 17, 21, 22, and 24 depend upon claims 1, 11, and 19 and have all the limitations of claims 1, 11, and 19 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621